Name: Council Regulation (EEC) No 1051/82 of 4 May 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 5 . 82 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1051/82 of 4 May 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, among others, provision should be made for the new rates to enter into effect within a reasonable period, normally linked to the beginning of the marketing year or a change in prices, although immediate entry into force in some cases should not be ruled out ; Whereas, in order to avoid differing treatment of inter ­ dependent products, provision should be made for the new rates to apply in the cereals and the eggs and poultrymeat, ovalbumin and lactalbumin sectors with effect from the same date ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envi ­ saged should be adopted in accordance with the condi ­ tions laid down in Article 3 (2) of Regulation No 1 29, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament (3), Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 878/77 (4), as last amended by Regulation (EEC) No 794/82 (*) ; whereas new representative rates closer to present economic circumstances should be fixed for the Belgian/ Luxembourg franc , the Danish krone, the French franc, the Greek drachma and the Italian lira ; Whereas the rates must be adjusted with regard to the effects on , in particular, prices and the situation in the Member States concerned ; whereas, for that reason , HAS ADOPTED THIS REGULATION : Article 1 Annexes I , II , IV, V and VII to Regulation (EEC) No 878/77 shall be replaced by the Annexes listed in the Annex hereto . Article 2 This Regulation shall enter into force on 6 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1982. For the Council The President M. EYSKENS 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p . 1 . (3) OJ No C 104, 26 . 4. 1982, p. 10 . (4) OJ No L 106, 29 . 4 . 1977, p . 27 . 0 OJ No L 91 , 5 . 4 . 1982, p . 7 . No L 123/2 Official Journal of the European Communities 6 . 5 . 82 ANNEX 'ANNEX I BELGIUM/LUXEMBOURG 1 ECU = 42-9772 Belgian francs/Luxembourg francs . This rate shall apply from 6 May 1982. ANNEX II DENMARK 1 ECU = 8-18382 Danish kroner. This rate shall apply from 6 May 1982.' ANNEX IV FRANCE 1 ECU = 6-19564 French francs . This rate shall apply from 6 May 1982.' ANNEX V GREECE 1 ECU = 63-7637 Greek drachmas. This rate shall apply from 6 May 1982. ANNEX VII ITALY 1 . 1 ECU = 1 289*00 Italian lire . This rate shall apply from :  17 May 1982 for the milk and milk products sector ;  17 May 1982 for the beef and veal sector ;  17 May 1982 for the sheepmeat and goatmeat sector ;  1 July 1982 for the sugar and isoglucose sector ;  1 July 1982 for the seeds sector ;  1 August 1982 for the cereals, eggs and poultrymeat, ovalbumin and lactalbumin sectors ;  1 November 1982 for the pigmeat sector ;  6 May 1982 for the wine sector ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79 ;  1 January 1983 for the fishery products sector ;  the beginning of the 1982/83 marketing year for other products for which the marketing year has not started by 1 April 1982 ;  6 May 1982 in all other cases . 2. Until the dates given in point 1 , the following rate shall apply :  1 ECU = 1 258-00 Italian lire in all cases where this rate entered into force before 6 May 1982, pursuant to Regulation (EEC) No 3398/81 , in particular the milk and milk products , beef and veal, pigmeat, olive oil, wine and fisheries sectors ;  1 ECU = 1 227-00 Italian lire for the remaining sectors.'